STATE OF MICHIGAN

                           COURT OF APPEALS



BETTINA WINKLER, by her next friends                               UNPUBLISHED
HELGA DAHM WINKLER and MARVIN                                      November 12, 2015
WINKLER,

               Plaintiff-Appellee,

v                                                                  No. 323511
                                                                   Oakland Circuit Court
MARIST FATHERS OF DETROIT, INC., d/b/a                             LC No. 2014-141112-CZ
NOTRE DAME PREPARATORY HIGH
SCHOOL AND MARIST ACADEMY,

               Defendant-Appellant.


Before: SAWYER, P.J., and K. F. KELLY and FORT HOOD, JJ.

PER CURIAM.

       Defendant appeals by leave granted1 from the trial court’s order denying its motion for
summary disposition pursuant to MCR 2.116(C)(4) (lack of subject-matter jurisdiction) and
MCR 2.116(C)(10) (no genuine issue of material fact). For the reasons set forth below, we
reverse and remand for the entry of an order granting summary disposition in defendant’s favor.

        Notre Dame Marist Academy (Marist) is a private, Catholic middle school in Pontiac,
Michigan. Notre Dame Preparatory School (Notre Dame) is a private, Catholic high school in
Pontiac, Michigan. Together, Marist and Notre Dame constitute the defendant in this case,
Marist Fathers of Detroit, Inc, d/b/a Notre Dame Preparatory High School and Marist Academy.
Plaintiff, Bettina Winkler, enrolled in Marist as both a seventh-grade and eighth-grade student.
According to plaintiff’s complaint, she was “assured on numerous occasions that if she enrolled
at Marist for 7th and 8th grade, she would be guaranteed placement in Notre Dame Prep for High
School 9th grade.”        However, plaintiff was not granted admission to Notre Dame.
Approximately two months after being denied admission to Notre Dame, plaintiff was diagnosed
with certain learning disabilities. Thereafter, this lawsuit was filed, alleging in pertinent part
discrimination under the Persons With Disabilities Civil Rights Act (PWDCRA), MCL 37.1401


1
 Bettina Winkler v Marist Fathers of Detroit, Inc, unpublished order of the Court of Appeals,
entered December 18, 2014 (Docket No. 323511).


                                               -1-
et seq. Plaintiff alleged that despite being “long aware that [she] had a learning disability,”
defendant denied her admission to Notre Dame and “consistently relied upon her learning
disability . . . as a justification” for doing so.

        Defendant filed a motion for summary disposition. Defendant argued that summary
disposition pursuant to MCR 2.116(C)(4) was appropriate because, pursuant to Dlaikan v
Roodeen, 206 Mich. App. 591, 593; 522 NW2d 719 (1994), civil courts do not have jurisdiction
over a religious school’s admission or denial of admission under the First Amendment to the
United States Constitution. Defendant also argued that summary disposition pursuant to MCR
2.116(C)(10) was appropriate because, as a matter of law, plaintiff could not prove disability
discrimination under the PWDCRA. Plaintiff responded that the trial court had subject-matter
jurisdiction over her claim pursuant to PWDCRA and that Dlaikan was distinguishable. Plaintiff
further asserted that she was denied admission to Notre Dame solely because of her disability.

         The trial court denied defendant’s motion pursuant to MCR 2.116(C)(4). The trial court
held that plaintiff’s disability claim could be distinguished from the Dlaikan case, concluding
that it had subject-matter jurisdiction to consider the claim under the PWDCRA. The trial court
deferred reaching a decision regarding defendant’s motion for summary disposition pursuant to
MCR 2.116(C)(10), concluding that doing so would be premature. Defendant filed an
interlocutory appeal, which this Court granted. Michigan Protection & Advocacy Service, Inc.
moved for leave to file an amicus curiae brief before this Court, and this Court granted that
motion.2

       Defendant argues that the civil courts lacks subject-matter jurisdiction over this claim
pursuant to the protections of the First Amendment. We agree.

        This Court reviews de novo a trial court’s decision on a motion for summary disposition.
Williams v Enjoi Transp Solutions, 307 Mich. App. 182, 185; 858 NW2d 530 (2014). Summary
disposition is appropriate pursuant to MCR 2.116(C)(4) when the trial court “lacks jurisdiction of
the subject matter.” MCR 2.116(C)(4); Packowski v United Food & Commercial Workers Local
951, 289 Mich. App. 132, 138; 796 NW2d 94 (2010). “This Court also reviews constitutional
issues de novo on appeal.” Weishuhn v Catholic Diocese of Lansing, 279 Mich. App. 150, 155;
756 NW2d 483 (2008).

       “It is well settled that courts, both federal and state, are severely circumscribed by the
First and Fourteenth Amendments to the United States Constitution and art 1, § 4 of the
Michigan Constitution of 1963 in resolution of disputes between a church and its members.”
Maciejewski v Breitenbeck, 162 Mich. App. 410, 413-414; 413 NW2d 65 (1987). “[C]ivil courts
have the general authority to resolve church property disputes.” Lamont Community Church v
Lamont Christian Reformed Church, 285 Mich. App. 602, 615; 777 NW2d 15 (2009). While
“civil courts have jurisdiction to determine property rights involving ecclesiastical


2
 Bettina Winkler v Marist Fathers of Detroit, Inc, unpublished order of the Court of Appeals,
entered June 25, 2015 (Docket No. 323511).


                                               -2-
organizations,” “jurisdiction is limited to property rights that can be resolved by application of
civil law.” Dlaikan, 206 Mich. App. at 593. That is, under the First Amendment, circuit courts
are prohibited from resolving church property disputes on the basis of religious doctrine and
ecclesiastical polity. Lamont Community Church, 285 Mich. App. at 615. “Whenever the court
must stray into questions of religious doctrine or ecclesiastical polity the court loses jurisdiction.
Religious doctrine refers to ritual, liturgy of worship and tenants of the faith. Polity refers to
organization and form of government of the church.” Pilgrim’s Rest Baptist Church v Pearson,
___ Mich App ___, ___; ___ NW2d ___ (2015) (Docket Nos. 318797, 319571); slip op at 4
(citations omitted), quoting Maciejewski, 162 Mich. App. at 414. This limitation on civil court
jurisdiction is referred to as the ecclesiastical abstention doctrine.

        In Dlaikan, three families sued a parochial school and its representatives after their
children were denied admission to the school. Dlaikan, 206 Mich. App. at 592. The school and
its representatives moved for summary disposition pursuant to MCR 2.116(C)(4), the trial court
denied their motion, and this Court reversed. Id. at 593-594. The Dlaikan Court held that
review of the defendant school’s admission decision fell outside the jurisdiction of civil courts,
explaining:

                When the claim involves the provision of the very services (or as here
       refusal to provide these services) for which the organization enjoys First
       Amendment protection, then any claimed contract for such services likely
       involves its ecclesiastical policies, outside the purview of civil law. In this regard
       there can be no distinction between a church providing a liturgical service in its
       sanctuary and providing education imbued with its religious doctrine in its
       parochial school. A civil court should avoid foray into a “property dispute”
       regarding admission to a church’s religious or educational activities, the essence
       of its constitutionality protected function. To do so is to set foot on the proverbial
       slippery slope toward entanglement in matters of doctrine or ecclesiastical polity.
       [Id. at 593 (citation omitted).]

The Dlaikan Court stated that in determining whether a dispute is based on religious doctrine and
ecclesiastical polity, “[r]eference to the form of the claim may oversimplify the issue.” Id.
Instead, courts “must look to the substance and effect of [the] complaint, not its emblemata.” Id.
(citation and internal quotation marks omitted). The Court explained that some activity by an
ecclesiastical organization may be governed by civil law alone, such as entering into a contract to
buy or sell property or interact some other way with the secular world. Id. at 593-594. However,
the plaintiff’s claims regarding admission to the school were “so entangled in questions of
religious doctrine or ecclesiastical policy that the civil courts lack jurisdiction to hear them.” Id.
at 594.

        We hold that Dlaikan controls in the present case. Here, as in Dlaikan, plaintiff is suing a
parochial school after she was denied admission. Thus, “the claim,” whether it is premised on a
breach of contract as in Dlaikan or disability discrimination as is the case here, “involves the
provision of the very services (or as here refusal to provide these services) for which the
organization enjoys First Amendment protection[.]” Id. at 593. Pursuant to Dlaikan, “[a] civil
court should avoid foray into a ‘property dispute’ regarding admission to a church’s religious or


                                                 -3-
education activities[.]” Id. (emphasis added; citation omitted). Thus, the trial court erred in
denying defendant summary disposition pursuant to MCR 2.116(C)(4).

        Plaintiff, amicus, and the trial court take the position that this case is distinguishable from
Dlaikan because plaintiff’s claim involves disability discrimination. Further, plaintiff asserts
that there was no religious justification for plaintiff’s rejection. However, both arguments would
require the courts to delve into the decision-making process of defendant, a religious institution.
As Dlaikan explained, the factual basis for the denial is not an appropriate consideration by civil
courts. The crux of plaintiff’s complaint is that she was denied admission to defendant’s school.
Thus, the claim at issue in this case “involves the provision of the very services . . . for which the
organization enjoys First Amendment protection[.]” Id. at 593. The “emblemata” of the claim,
whether it be breach of contract or discrimination, is irrelevant. Id. (citation omitted). Pursuant
to Dlaikan, any further inquiry by civil courts into the basis for that denial invades constitutional
protections provided to defendant as a religious institution.

         This point is further illustrated by plaintiff’s argument that Dlaikan “provided scant detail
about the facts leading to the claim.” Plaintiff is correct. The majority opinion in Dlaikan only
stated that “the pleadings demonstrate[d] that plaintiffs’ claims [were] so entangled in questions
of religious doctrine or ecclesiastical policy that civil courts lack[ed] jurisdiction to hear them.”
Id. at 594. The dissent provided slightly more details, explaining that the students were denied
admission to the school based on disputes involving the “teachers’ lesson plans, allegations of
improperly calculated grades, violation of the hair-length provision of the student dress code, and
plaintiffs’ complaints about the ‘people skills’ of” one of the school’s representatives. Id. at 595
(TAYLOR, J., dissenting). The dissent stated that the complaint did not refer to religious doctrine
as a basis for denial of admission. Id. Contrary to plaintiff’s assertions, we conclude that the
majority’s refusal to consider the factual basis for the plaintiff’s denial illustrates the majority’s
conclusion—that civil courts have no place analyzing the decision-making process of a religious
institution regarding admission. It is inappropriate for this Court to delve into the factual basis
for the denial, as the First Amendment protections are triggered prior to that inquiry.

        Amicus also asserts that Dlaikan was wrongly decided and does not conform to precedent
related to the ecclesiastical abstention doctrine and related constitutional protections afforded to
religious institutions. However, this Court is bound by its decision in Dlaikan. MCR
7.215(J)(1). Thus, we reject this argument.

        Defendant next argues that summary disposition was proper pursuant to MCR
2.116(C)(4) because the PWDCRA does not apply to religious institutions. Defendant further
argues that, even assuming the PWDCRA does apply to religious institutions, defendant is
entitled to summary disposition pursuant to MCR 2.116(C)(10) because plaintiff cannot show
that she was discriminated against. Based on our disposition on defendant’s first issue, we
decline to address these remaining issues. Amicus asserts that this Court is obligated to address




                                                 -4-
possible dispositive statutory issues before deciding constitutional issues.3 However, assuming
without deciding that the PWDCRA applies to religious institutions, we would still conclude that
Dlaikan applies and controls in this matter. Thus, it is unnecessary to engage in further analysis.
Moreover, we note that several of the issues raised on appeal, including whether defendant was
entitled to summary disposition pursuant to MCR 2.116(C)(10), were not decided by the trial
court. Appellate review is limited to issues actually decided by the trial court. Heydon v
MediaOne, 275 Mich. App. 267, 278; 739 NW2d 373 (2007).

        In conclusion, we determine that the holding in Dlaikan applies, and that the trial court
does not have subject-matter jurisdiction to review plaintiff’s claim based on constitutional
protections afforded by the First Amendment. This Court is bound by Dlaikan. Thus, we
reverse and remand with instructions that the trial court enter an order granting defendant
summary disposition in this matter.

       Reversed and remanded. We do not retain jurisdiction. Defendant, the prevailing party,
may tax costs. MCR 7.219.

                                                            /s/ David H. Sawyer
                                                            /s/ Kirsten Frank Kelly
                                                            /s/ Karen M. Fort Hood




3
  Courts “ought not pass on questions of constitutionality . . . unless such adjudication is
unavoidable.” Spector Motor Serv v McLaughlin, 323 U.S. 101, 105; 65 S. Ct. 152; 89 L. Ed. 101
(1944).


                                                -5-